DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment	
The amendment filed on 02/01/2022 has been entered. Claims 1-10 and 12-20 are pending this instant application. Applicant has amended claims 1, 2, 4-10 and 12. Claims 13-20 are newly added, claim 11 has been canceled. 
Response to Arguments
Applicant’s arguments filed on 02/01/2022, see page 10, with respect to the Objection to the Drawings have been fully considered and are persuasive. The objections to claims 5 and 9 have been withdrawn in view of the amendment.
Applicant’s amendments filed on 02/01/2022, see page 11, have addressed each and every claim interpretation under 35 U.S.C. 112 (f) previously set forth in the Non-Final Office Action mailed 11/15/2021.
Applicant’s arguments, filed on 02/01/2022, see pages 11 and 12, with respect to the Claim Rejections with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of the claims under U.S.C. § 112(b) has been withdrawn in view of the amendment.
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the endoscope head as recited in Claims 1, 12 and 13, specifically, the prior art fails to teach the optical system arranged on a first side of a bonded prism, of the first pair of opposing sides such that image light from the object image is incident on the first incident surface; at least one light source arranged on the third side of the second pair of opposing sides such that the optical signal is incident on the second incident surface; and least one optical fiber being arranged on the second side of the first pair of opposing sides such that the optical signal is reflected by the second reflecting surface, emitted from the first emitting surface and transmitted by the at least one optical fiber. Therefore, the orientation of the light emitting element, optical fiber, light receiving portion, and incident light arrangement relative to one another in specific locations surrounding the bonded prism is not found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 	US20090259101 A1	US20090062616	WO1998038907 A1
CN105361838		WO2016189731 A1	US20160015470
JP2015024029 A	JP2014131550 A	JP2014117520 A
US20130335534 A1	CN103415240 A	WO2013046902 A1
US20090259101A1
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795